              Case 1:19-cr-00635-RA Document 44
                                             43 Filed 08/28/20 Page 1 of 1




                                                                                          August 28, 2020
By ECF
                                                                 Application granted. The conference is
Hon. Ronnie Abrams
United States District Judge                                     adjourned to October 19, 2020 at 11:00 a.m.
United States District Court                                     Time is excluded until October 19, 2020, under
Southern District of New York                                    the Speedy Trial Act, pursuant to 18 U.S.C.
40 Foley Square                                                  Section 3161 (h)(7)(A).
New York, New York 10007
                                                                 SO ORDERED.
       Re:     United States v. Gilberto Jaimes Castro
               19 Cr. 635 (RA)                                   _____________________
                                                                 Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                               August 28, 2020

        I represent Gilberto Jaimes Castro in the above captioned case. I write without objection from the
Government to respectfully request an approximately 30-day adjournment of the September 9, 2020
status conference. Due to the COVID-19 public health crisis, I have been unable to meet and confer in
person with Mr. Castro in preparation for the conference. The adjournment will give me the opportunity
to finish reviewing the Government’s latest discovery productions of July 22nd and August 6th, 2020, to
discuss these productions, hopefully in person, with Mr. Castro, and to continue plea discussions with
the Government.

        For the described reasons, I respectfully request an adjournment of the status conference to a date
between October 13-20, 2020, or another date that is convenient for the Court. On behalf of Mr. Castro,
I agree to waive speedy trial time until the next conference.

       Thank you for the Court’s consideration of this request.

                                             Very truly yours,

                                                     /s/

                                             Aaron Mysliwiec
                                             Attorney for Gilberto Jaimes Castro




cc:    AUSAs Nicholas Chiuchiolo & Kyle Wirshba (By ECF)
